Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.

Claims 1-2, 12, 16-20, 23-26 and 28-38 are pending.

Claims 17-20 and 23-26 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1-2, 12, 16 and 28-38, drawn to a particular bispecific-Fc molecule (Bi-Fc) and a pharmaceutical composition comprising said bispecific-Fc molecule and a physiologically acceptable carrier, excipient and/or diluent that read VH comprising SEQ ID NO: 7 and a VL comprising SE) ID NO: 8 as the species of VH and VL in the Bi-Fc, are being acted upon in this Office Action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, 61/791,424, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications does not disclose Y349T, L351T, L368T, L398T, F405T, and Y407R according to EU numbering, as recited in claim 2.  Therefore for the purposes of applying prior art, the effective filing date of claim 2 is March 13, 2014, date that application 14/210,178 was filed.  The invention of claims 1, 12, 16 and 28-38 was described in application 61/791,424.  Therefore the effective filing date of claims 1, 12, 16 and 28-38 is March 15, 2013, the date that application 61/791,424 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-2, 12, 16 and 28-38 is in fact described in one or more of the previously-filed applications.

Rejection Withdrawn
The rejection of claims 1, 2, 12-13, 15, 16, 28-29, 30 and 31 under pre-AIA  35 U.-8.C. 103(a) as being unpatentable over US 20090202532 (of record, Kumagai hereafter, published August 13, 2009, PTO 892) in view of Ebert (of record, W02008119567, published Oct 9, 2008: PTO 1449) and Kannan (of record, WO2011063348 published May 26, 2011; PTO 1449) is withdrawn in light of the claims amendment.  

The rejection of claim 4 under pre-AIA  35 U.-8.C. 103(a) as being unpatentable over US Pat No. 5,637,481 (of record, Ledbetter hereafter, issued June 1997; PTO 1449) in view of Ebert (of record, W02008119567, published Oct 9, 2008; PTO 1449) and Kantian (of record, WO2011063348 published May 26, 2011; PTO 1449) as applied to claims 1, 2, 12-13, 15, 16 and 28-31 mentioned above and further 

The rejection of claims 1, 2, 12-13, 15, 16, 28-29, 30 and 31 under pre-AIA  35 U.-8.C. 103(a) as being unpatentable over US 20090202532 (of record, Kumagai hereafter, published August 13, 2009, PTO 892) in view of Ebert (of record, W02008119567, published Oct 9, 2008: PTO 1449) and Kannan (of record, WO2011063348 published May 26, 2011; PTO 1449) is withdrawn in view of the claims amendment.  
The rejection of Claim 4 under pre-AIA  35 U.-8.C. 103(a) as being unpatentable over US 20090202532 (newly cited, Kumagai hereafter, published August 13, 2009, PTO 892) in view of Ebert (of record, W02008119567, published Oct 9, 2008: PTO 1449) and Kannan (of record, WO2011063348 published May 26, 2011; PTO 1449) as applied to claims 1, 2, 12-13, 15, 16, 28-29, 30 and 31 mentioned above and further in view of Ast (of record, WO2013/026837, PTO 1449) is withdrawn in view of the claim amendment. 
Rejections Maintain 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 12, 16, 28-31, 33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Claim 1 encompasses any bispecific-Fc molecule (Bi-Fc) monomer which mediates cytolysis of any cancer cell by any T cell, wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc or Fc-L4-V1-L1-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds CD3 epsilon on T cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions relative to SEQ ID NO: 7 or 29, and one VL region binds CD3 epsilon on an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent.
Claim 2 encompasses any Bi-Fc of claim 1, wherein Fc polypeptide chain of (a) or (b) comprises one or more of the following alterations: K392D, K392E, K409D, K409E, D399K, D399R, E356R, E356K, D356R, D356K, Y349T, L351T, L368T, L398T, F405T, Y407T, and Y407R according to EU numbering.
Claim 12 encompasses the Bi-Fc of claim 1, comprising the amino acid sequence of SEQ ID NO:7 or 29 and the amino acid of SEQ ID NO:8 and 31. 
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc) which mediates cytolysis of any cancer cell by any T cell, wherein the Bi-Fc comprises:

(ii)    a second polypeptide comprising a human IgG Fc polypeptide chain; wherein LI and L3 are at least 15 amino acids long and L2 is less than 12 amino acids long,
wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,
wherein the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions K409D or K409E and K392D or K392E according to EU numbering, and the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R according to EU numbering, or wherein the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions K409D and K392D or K392E, and the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R,and
wherein the Bi-Fc comprises: a VH region which binds CD3 epsilon on T cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions relative to SEQ ID NO:7 or 29; and a VL region which binds CD3 epsilon on an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid substitutions relative to SEQ ID NO:8 or 31; and a VH and a VL region which binds any cancer cell antigen on cancer cell. 
Claim 28 encompasses a pharmaceutical composition comprising a therapeutically effective dose of the Bi-Fc of claim 1 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 29 encompasses a pharmaceutical composition comprising a therapeutically effective dose of the Bi-Fc of claim 16 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds HER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 6. 
Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 9.
Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising 
Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 comprising no more than 10  amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO:14.
Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 15 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 15.
The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VI, comprises the amino acid sequence of SEQ ID NO: 6. The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6. The specification discloses a Bi-Fc that binds to HER2/CD3ε comprises the amino acid sequence of SEQ ID NO: 10, see p. 8. The specification discloses a bispecific antibody that binds to FOLR1 and CD3ε wherein the antibody comprises the amino acid sequence of SEQ ID NO: 14 or 15, see p. 8-9.
Regarding variant of SEQ ID NO: 7 or 29 or 8 or 31 (claims 1 and 16) comprising no more than 10 amino acid substitutions relative to SEQ ID NO: 7, 29, 8 or 31, or comprising no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 (claims 30, 31, 33, 35 and 37), the specification does not describe which ten amino acids to be substituted within the full-length sequence of SEQ ID NO: 7, 8, 29, 31 to be substituted for which amino acid, still maintains structural conformation and antigen binding to CD3 epsilon and HER2. 
Likewise, the specification does not teach which 10 amino acids within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be substituted, inserted and which amino acid within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be deleted and still maintain tertiary structure, antigen and Fc binding so that one of skill in the art can visualize or recognize the member of the germs to reasonably 
At the time the application was filed, it is well established in the art that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff el al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted hi the loss of antigen-binding function. Insertion and/or deletion to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Kussie et al (of record, In Immunol. 152: 146-152, 1994; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen binding, see entire document, including Table 1.
Further, Chen et al (of record, EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Further, the art teach that amino acid substitutions within the framework residues and antibody binding is unpredictable.  For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  Thus, 
Even assuming the modification is within the Fc region of the claimed sequences, the specification discloses substitution at just the particular' residues, e.g., L234A and L235A, D265A and A327Q that inhibits FcγR.  The specification discloses Fc substitutions at just the particular residues M428L, N4348, M252Y, 8254T, and T256E that extends half-life.
However, the specification does not describe random substitution, insertion and deletion within the Fc correlated with inhibiting which FcγR binding and/or extends half-life of the bispecific Fc (Bi-Fc) molecule.  
At the time the invention was made, it was well established in the art that a single substitution in the Fc cart affect effector functions.
For example, US patent 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  Absent a description of the at least minimal structural features correlating with a functional ability to bind to a particular target ceil antigen, inhibiting which FcγR binding or which alteration extends half-life that are shared by members of a genus or common structure sharing these functions, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish members of the genus from other bispecific-Fc molecules.  As such, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed/’ (See page 1117.) The specification does not “clearly allow' persons of ordinary skill in the art to recognize that [he or she] invented what is claimed(See Vas-Cath at. page 1116.).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 U-SPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Lid., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles k Baird, 30 USPQ2d 1481. 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species failing within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only (1) a bispecific-Fc molecule (Bi-Fc) monomer as set forth in claims 32, 34, 36 and 38, (2) a composition comprising any of the Bi-Fc molecule above and a physiologically acceptable carrier, excipient and/or diluent, but not the full breadth of the claims meets the written description provision of under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph U.S.C. § 112, first paragraph.
Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page ] 115).
Applicants' arguments filed December 6, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that Solely in an effort to advance prosecution, claim 4 is canceled. Thus, the rejection as it pertains to claim 4 is rendered moot.
With respect to the rejection as it pertains to an asserted lack of description of a sufficient genus of HER2 and FOLR1 antibody species, claims 1 and 16 are amended to recite “cancer antigen on a cancer cell” instead of HER2 and FOLR1. Here, the facts support sufficient disclosure of the claimed genus of cancer cell antigens because the claimed antibody molecules are described by a combination of structural and functional features, there is description of at least six cancer cell antigen species at page 12, i.e., epidermal growth factor (EGFR), EGFRvIII (a mutant form of EGFR), melanoma-associated chondroitin sulfate proteoglycan (MCSP), mesothelin (MSLN), folate receptor 1 (FOLR1), and human epidermal growth factor 2 (HER2), and there is actual reduction to practice of two species of the claimed genus.
One of the ways in which one of ordinary skill can recognize that an inventor possessed what is now claimed is by providing an actual reduction to practice. The specification describes and reduces to practice anti-HER2/CD38e and anti-FOLR1/ CD3e Bi- Fc molecules. The specification describes the construction of such molecules (Example 1); the testing of binding of the Bi-Fc molecules to target cells and immune effector cells (Example 2); the activity of the Bi-Fc molecules in lysing tumor cells in the presence of T cells (Example 3), and in cytokine secretion by T cells (Example 4) and the activation of T cells (Example 5) in the presence of target cells; and the extended serum half-life of the Bi- Fc molecules compared to single chain molecules (Example 6). The application, therefore, provides reduction to practice of the claimed Bi-Fc showing two species of the claimed genus with two different cancer cell antigens of the claimed genus. In addition to demonstrating actual reduction to practice, the application-as-filed provides working examples of generating, testing, and using Bi-Fc molecules comprising a specific single variable domain to target CD3¢e (see Examples 1-6). Specifically, the specification describes in detail a procedure of designing, making, and testing the claimed genus of Bi-Fc molecules. Accordingly, the application provides a reproducible description for the person of ordinary skill in the art to make and use a Bi-Fc molecule, as recited in the claims.
Thus, the specification provides sufficient description of a representative number of species by actual reduction to practice and by disclosure of structural and functional characteristics coupled with a known or disclosed correlation between structure and function. The disclosure of such a combination of identifying characteristics with actual reduction to practice is sufficient to show that Applicants were in possession of the claimed genus. The specification describes how the Bi-Fc molecules, as claimed, were made and describes how the Bi-Fc molecules were characterized to confirm the properties as claimed. For all the reasons set out above, Applicants have shown a structure/function correlation for the genus of cancer cell antigens of the claimed Bi-Fc molecules and actual possession of the claimed genus as required for adequate written description.

For the foregoing reasons, the rejection of claims 1, 2, 4, 12-13, 15-16, 28-31, 33, 35, and 37 for lack of written description has been overcome and should be withdrawn.

In response, the rejection with respect to claim 4 is moot as the claim has been canceled.
Regarding claims 1 and 16, contrary to applicant’s assertion that amended claims 1 and 16 limited to 10 conservative substitutions in SEQ ID NO: 7, 29, 8 or 31, nowhere in claims 1 and 6 recite “conservative substitutions” as argued.   
Regarding no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 (claims 30, 31, 33, 35 and 37), the specification does not teach which 10 amino acids within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be substituted, inserted and which amino acid within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be deleted and still maintain tertiary structure, antigen binding and Fc effector function so that one of skill in the art can visualize or recognize the member of the germs to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
At the time the application was filed, it is well established in the art that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff el al. teach that the alteration of a single amino acid in the 
For example, Kussie et al (of record, In Immunol. 152: 146-152, 1994; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen binding, see entire document, including Table 1.
Further, Chen et al (of record, EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Further, the art teach that amino acid substitutions within the framework residues and antibody binding is unpredictable.  For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  Thus, the state of the art recognized that it would be highly unpredictable that an antibody comprising any deletion or insertion or substitutions within any one of the 3 CDRs of heavy and light chains would affect the claimed binding functions of the antibody.  
Even assuming the modification is within the Fc region of the claimed sequences, the specification discloses substitution at just the particular' residues, e.g., L234A and L235A, D265A and A327Q that inhibits FcγR.  The specification discloses Fc substitutions at just the particular residues M428L, N4348, M252Y, 8254T, and T256E that extends half-life.

At the time the invention was made, it was well established in the art that a single substitution in the Fc cart affect effector functions.
For example, US patent 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  Absent a description of the at least minimal structural features correlating with a functional ability to bind to a particular target ceil antigen, inhibiting which FcγR binding or which alteration extends half-life that are shared by members of a genus or common structure sharing these functions, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish members of the genus from other bispecific-Fc molecules.  As such, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
For these reasons, the rejection is maintained. 

Claims 1-2, 12, 16, 28-31, 33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling only (1) a bispecific-Fc molecule (Bi-Fc) monomer as set forth in claims 32, 34, 36 and 38, (2) a composition comprising any of the Bi-Fc molecule above and a physiologically acceptable carrier, excipient and/or diluent, does not reasonably provide enablement for any bispecific Fc (Bi-Fc) molecules as set forth in claims 1-2, 12, 16, 28-31, 33, 35 and 37. The specification does not enable any person skilled in the art 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands. 8 USPQ2d 1400 (Fed, Cir. 1988). They include the nature of the invention, the state of tire prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art. the breadth of the claims, the quantity of experimentation that would lie required in order to use the invention as claimed.
Claim 1 encompasses any bispecific-Fc molecule (Bi-Fc) monomer which mediates cytolysis of any cancer cell by any T cell, wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc or Fc-L4-V1-L1-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds CD3 epsilon on T cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions relative to SEQ ID NO: 7 or 29, and one VL region binds CD3 epsilon on an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent.
Claim 2 encompasses any Bi-Fc of claim 1, wherein Fc polypeptide chain of (a) or (b) comprises one or more of the following alterations: K392D, K392E, K409D, K409E, D399K, D399R, E356R, E356K, D356R, D356K, Y349T, L351T, L368T, L398T, F405T, Y407T, and Y407R according to EU numbering.
Claim 12 encompasses the Bi-Fc of claim 1, comprising the amino acid sequence of SEQ ID NO:7 or 29 and the amino acid of SEQ ID NO:8 and 31. 
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc) which mediates cytolysis of any cancer cell by any T cell, wherein the Bi-Fc comprises:
(i)    a first polypeptide comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein Fc is a human IgG Fc polypeptide chain; wherein VI, V2, V3 and V4 are immunoglobulin variable regions; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; and

wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,
wherein the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions K409D or K409E and K392D or K392E according to EU numbering, and the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R according to EU numbering, or wherein the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions K409D and K392D or K392E, and the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R,and
wherein the Bi-Fc comprises: a VH region which binds CD3 epsilon on T cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions relative to SEQ ID NO:7 or 29; and a VL region which binds CD3 epsilon on an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid substitutions relative to SEQ ID NO:8 or 31; and a VH and a VL region which binds any cancer cell antigen on cancer cell. 
Claim 28 encompasses a pharmaceutical composition comprising a therapeutically effective dose of the Bi-Fc of claim 1 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 29 encompasses a pharmaceutical composition comprising a therapeutically effective dose of the Bi-Fc of claim 16 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds HER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 6. 
Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 9.
Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising no more than 10  amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 10.
Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 
Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 15 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid relative to SEQ ID NO: 15.
The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VI, comprises the amino acid sequence of SEQ ID NO: 6. The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6. The specification discloses a Bi-Fc that binds to HER2/CD3ε comprises the amino acid sequence of SEQ ID NO: 10, see p. 8. The specification discloses a bispecific antibody that binds to FOLR1 and CD3ε wherein the antibody comprises the amino acid sequence of SEQ ID NO: 14 or 15, see p. 8-9.
Regarding variant of SEQ ID NO: 7 or 29 or 8 or 31 (claims 1 and 16) comprising no more than 10 amino acid substitutions relative to SEQ ID NO: 7, 29, 8 or 31, or comprising no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 (claims 30, 31, 33, 35 and 37), the specification does not describe which ten amino acids to be substituted within the full-length sequence of SEQ ID NO: 7, 8, 29, 31 to be substituted for which amino acid, still maintains structural conformation and antigen binding to CD3 epsilon and HER2. 
Likewise, the specification does not teach which 10 amino acids within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be substituted, inserted and which amino acid within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be deleted and still maintain tertiary structure, antigen and Fc binding so that one of skill in the art can visualize or recognize the member of the germs to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  

For example, Kussie et al (of record, In Immunol. 152: 146-152, 1994; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen binding, see entire document, including Table 1.
Further, Chen et al (of record, EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Further, the art teach that amino acid substitutions within the framework residues and antibody binding is unpredictable.  For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  Thus, the state of the art recognized that it would be highly unpredictable that an antibody comprising any deletion or insertion or substitutions within any one of the 3 CDRs of heavy and light chains would affect the claimed binding functions of the antibody.  

However, the specification does not describe random substitution, insertion and deletion within the Fc correlated with inhibiting which FcγR binding and/or extends half-life of the bispecific Fc (Bi-Fc) molecule.  
At the time the invention was made, it was well established in the art that a single substitution in the Fc cart affect effector functions.
For example, US patent 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.   There are insufficient working examples.  As such, it is unpredictable which undisclosed Bi-Fc molecule having no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 is effective for treating patients having any cancer, any fibrotic disease or any diseases mediated by any pathogen.
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, tire more specific enablement is necessary. In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the 
Applicants' arguments filed July 19, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that Solely in an effort to advance prosecution, claim 4 is canceled. Thus, the rejection as it pertains to claim 4 is rendered moot.

With respect to the rejection as it pertains to an asserted lack of enablement for a genus of HER2 and FOLR1 antibody species, claims 1 and 16 are amended to recite “cancer antigen on a cancer cell” instead of HER2 and FOLR1. Here, the facts support sufficient enablement of the claimed genus of cancer cell antigens because the claimed antibody molecules are described by a combination of structural and functional features, there is description of at least six cancer cell antigen species at page 12, i.e., epidermal growth factor (EGFR), EGFRvill (a mutant form of EGFR), melanoma-associated chondroitin sulfate proteoglycan (MCSP), mesothelin (MSLN), folate receptor 1 (FOLR1), and human epidermal growth factor 2 (HER2), and there is actual reduction to practice of two species of the claimed genus. Moreover, a subsequently filed application, i.e., pending U.S. Application No. 16/032,342, which claims priority to the instant application, provides additional working examples of the claimed antibody molecules working with additional cancer antigens, i.e., CD33.

Enabling description of the claimed Bi-Fc molecules is provided throughout the specification. For example, the specification describes the construction of the claimed Bi-Fc molecules (Example 1); the testing of binding of the Bi-Fc molecules to target cells and immune effector cells (Example 2); the activity of the Bi-Fc molecules in lysing tumor cells in the presence of T cells (Example 3), and in cytokine secretion by T cells (Example 4) and the activation of T cells (Example 5) in the presence of target cells; and the extended serum half-life of the Bi-Fc molecules compared to single chain molecules (Example 6). In addition to reduction to practice, the application, teaches methods of making Bi-Fc molecules (paragraphs 70-71), immune effector cells and immune effector cell proteins (paragraphs 72- 75), including the CD3ε protein and an epitope containing the amino acid sequence Gln-Asp- Gly-Asn-Glu (SEQ ID NO:24), target cells and target cell proteins (paragraphs 76-79), target cell cytolysis assays (paragraphs 80-81), and therapeutic methods and compositions (paragraphs 82-90). Thus, the application-as-filed provides working examples of generating, testing, and using Bi-Fc molecules comprising a specific single variable domain to target CD3e and teaches one of ordinary skill in the art how to make, identify, and use a Bi-Fc molecule of the invention.

The specification provides working examples and guidance for determining whether a Bi-Fc has the characteristics recited in the claims (see at least Examples 3- 5). Further, the level of skill in the art of antibody preparation and screening is high. A person of ordinary skill can follow the protocols in the specification and known in the art to predictably arrive at a Bi-Fc molecule having the recited properties. Like Wands, consideration of enablement is not based on whether the inventors have identified which residues might be important for binding to a cancer cell antigen, but is based on the demonstration in the specification of how to make a Bi-Fc within the scope of the claims. A person of ordinary skill in the art can readily follow the guidance in the specification combined with the high level of skill in the art of antibodies using no more than routine experimentation to make and identify Bi-Fc molecules of the invention without an undue burden. Thus, one of ordinary skill in the art would be able to make, identify, and use a Bi-Fc 

For all the reasons set out above, Applicants have shown enablement for the genus of cancer cell antigens of the claimed Bi-Fc molecules and that no more routine experimentation would be required for satisfaction of the enablement requirement.

With respect to the rejection as it pertains to VH and VL CD33 binding domain variants, claims 1 and 16 are amended to recite the variants of the recited CD3 epsilon binding domains comprise no more than 10 conservative amino acid substitutions of a single amino acid relative to the recited sequences of VH and VL CD3 epsilon antibody binding domains in the claimed bi-FC molecule. At pages 13-14 of the originally filed application, the application teaches that such conservative substitution of an amino acid would be with another amino acid of similar properties, and Table 1 provides a listing of such conservative substitutions. Such conservative amino acid substitutions comprise less than 10% of the recited VH and VL polypeptide sequences. Accordingly, a person of ordinary skill in the art would know how to make and test such variants to determine their ability to bind CD3 epsilon and function in the claimed Bi-Fc molecule. Thus, the rejection as it pertains to an asserted deficiency in the enablement of the variants of VH and VL regions of CD3 epsilon binding sequences is rendered moot.
For the reasons set out above, the rejection of claims 1, 2, 4, 12-13, 15-16, 28-31, 33, 35, and 37 for a lack of enablement has been overcome and should be withdrawn.

In response, the rejection with respect to claim 4 is moot as the claim has been canceled.
Regarding claims 1 and 16, contrary to applicant’s assertion that amended claims 1 and 16 limited to 10 conservative substitutions in SEQ ID NO: 7, 29, 8 or 31, nowhere in claims 1 and 6 recite “conservative substitutions” as argued.   
Regarding no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 (claims 30, 31, 33, 35 and 37), the specification does not teach which 10 amino acids within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be substituted, inserted and which amino acid within the full-length sequence of SEQ ID NO: 5, 6, 10, 14 or 15 to be deleted and still maintain tertiary structure, antigen binding and Fc effector function so that one of skill in the art can make and use the claimed bispecific-Fc molecule without undue experimentation. 
At the time the application was filed, it is well established in the art that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (of record, Proc Natl Acad 
For example, Kussie et al (of record, In Immunol. 152: 146-152, 1994; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen binding, see entire document, including Table 1.
Further, Chen et al (of record, EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Even amino acid substitutions within the framework residues are unpredictable.  For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  Thus, the state of the art recognized that it would be highly unpredictable that an antibody comprising any deletion or insertion or substitutions within any one of the 3 CDRs of heavy and light chains would affect the claimed binding functions of the antibody.  
Even assuming the modification is within the Fc region of the claimed sequences, the specification discloses substitution at just the particular' residues, e.g., L234A and L235A, 
However, the specification does not teach random substitution, insertion and deletion within the Fc correlated with inhibiting which FcγR binding and/or extends half-life of the bispecific Fc (Bi-Fc) molecule.  
At the time the invention was made, it was well established in the art that a single substitution in the Fc cart affect effector functions.
For example, US patent 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  
Finally, there are insufficient working examples.  As such, it is unpredictable which undisclosed Bi-Fc molecule having no more than 10 amino acid substitutions, insertions and/or deletion of a single amino acid relative to SEQ ID NO: 5, 6, 10, 14 or 15 is effective for treating patients having any cancer, any fibrotic disease or any diseases mediated by any pathogen.
For these reasons, the rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 2, 12, 16 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (Kufer hereafter, published June 2010; PTO 892) in view of Ebert (of record, W02008119567, published Oct 9, 2008; PTO 1449) and WO2011/063348 to Sun et al (newly cited, published May 26, 2011; PTO 892). 
Regarding claims 1, 12 and 16, Kufer teaches cross-species specific bispecific single chain construct the overlay of the histograms shows specific binding of the construct to human and macaque HER2 and human and macaque CD3, see para. [0051]), para. [0350], Fig. 48, in particular.  The cross-species bispecific antibody comprises is a single polypeptide chain comprising two binding domains.  Each binding domain comprises one variable region from an antibody heavy chain, wherein the VH 
A wide variety of exemplified bispecific constructs are provided in the Examples beginning at [0473] and summarized in the various Tables, such as Table 13 at [0756] (anti-CD3xanti-HER2).  (Relevant to all claims, but particularly claims 1 and 16).  SEQ ID NO: 1152 of Kufer comprises both an anti-CD3 scFv (i.e., SEQ ID NOS: 7 and 8) and an anti-tumor (Her2) scFv comprising (SEQ ID NOS: 5 and 6).  The scFv’s prepared by Kufer have VH and VL domains linked using a linker that is 15 amino acids in length, namely, a (G4S)3 standard scFv linker, e.g., see SEQ ID No: 1152, 523.  That is, L1 and L3 are each at least 15 amino acids long.  As also shown in those sequences, a linker is also included between the two scFv (i.e., “L2”) that is five amino acids in length, which is “not more than 12”.  (Relevant to all claims, but particularly to claim 16). 
Regarding claims 28-29, Kufer also teaches that compositions comprising the bispecific scFv can be used to treat cancer, see e.g., [0176]-[0179]. 

Kufer does not teach bispecific (scFv)2 construct comprises a monomer Fc and the CD3 binding VH comprises the amino acids sequence of SEQ ID NO: 7 and the VL comprises the amino acid sequence of SEQ ID NO: 8 or the CD3 binding VH comprises the amino acid sequence of SEQ ID NO: 29 and the CD3 binding VL comprises the amino acid sequence of SEQ ID NO: 31 as per claims 1 and 16, with one or more K392D, K409D and Y349T as per claims 2 and 16, and wherein the HER2 binding 
However, Ebert teaches bispecific single chain antibody that hinds to human CD3s and HER2, see p. 26-27, p. 78, Figure 48. p. 183-189.  Example of the anti-CD3e scFv with Fc (p. 91. 191) comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 159, which is 100% identical to the claimed SEQ ID NO: 7 as per claims 1, 12 and 16 and intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see p. 32, sequence alignment below:
  Query Match             100.0%;  Score 676;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125

and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is 100% identical to the claimed SEQ ID NO: 8, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3 as per claims 1, 12 and 16, see p. 32 (i), sequence alignment below, reference claim 7.
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

The reference VH and VI, each intrinsically comprises the claimed  CDRs 1, CDR2 and CDR3. see p. 31. The reference VH arid VL regions are arranged in the order VH-VL or VL-VH, see p. 33.
Ebert further teaches antibody that capable of binding to an epitope of human and non-chimpanzee primate CD3 (epsilon) wherein the antibody comprises a VH that has the amino acid sequence of SEQ ID NO: 33, which is 100% identical to the claimed SEQ ID NO: 29 as per claims 1, 12 and 16 and intrinsically comprises VH CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 673;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
and a VL region comprises the amino acid sequence of SEQ) ID NO: 161, which is identical to the claimed SEQ ID NO: 31 as per claims 1, 12 and 16, and intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

Regarding antibody that binds to HER2 comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6 as per claim 30, Ebert further teaches bispecific single drain antibody second binding domain that binds to HER2 wherein the VH region comprises the amino acid sequence of SEQ ID NO: 1140, which is 100% identical to the claimed SEQ ID NO: 5, which intrinsically comprises the claimed VH CDR1, CDR2 and CDR3, see sequence alignment below: 
  Query Match             100.0%;  Score 638;  DB 12;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
and the VL comprises the amino acid sequence of SEQ ID NO: 1145, which is 100% identical to the claimed SEQ ID NO: 6 as per claim 30, which intrinsically comprises the claimed VL CDR1, CDR2 and CDR3, see sequence alignment below:
  Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107

Regarding a variant of single chain anti-HER2/CD3 comprising no more than 10 substitutions, Ebert teaches bispecific single chain anti-HER2/CD3 antibody comprises the ammo acid sequence of SEQ II) NO: 1152, which is a variant of the claimed SEQ ID NO: 9 as per claim 31, having two conservative substitutions at positions V358I and W360Y and meets the claimed limitation of no more than 10 substitution,  see sequence alignment below:
  Query Match             94.9%;  Score 2634;  DB 12;  Length 498;
  Best Local Similarity   99.2%;  
  Matches  494;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTVS 120

Qy        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180

Qy        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240

Qy        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARI 300
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARI 300

Qy        301 RSKYNNYATYYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSW 360
              |||||||||||||||| ||||||||||||||||||||||||||||||||||||||||:|:
Db        301 RSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISY 360

Qy        361 WAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480

Qy        481 LWYSNRWVFGGGTKLTVL 498
              ||||||||||||||||||
Db        481 LWYSNRWVFGGGTKLTVL 498

	The term “comprising” is open-ended.  It expands the SEQ ID NO: 9 variant to include additional substitutions so long it is less than 10 substitutions.   The reference sequence is 99.2% identical to the claimed SEQ ID NO: 9.
	Ebert teaches antibody that binds to human CD3e also cross-reactive with various monkey CD3ε, including cynomolgus (old-world monkey), see page 9, first para. The reference SEQ ID NO: 159 comprises CDR1, CDR2 and CDR3 of the VH region, which is 100% identical to the claimed amino acid sequence of SEQ ID NO: 7 as per claims 1, 12, 16. The reference SEQ ID NO: 161 comprises CDR1, CDR2 and CDR3 of the VL region, which is 100% identical to the claimed amino acid sequence of SEQ ID NO: 8 as per claim 12. The reference SEQ ID NO: 33 is 100% identical to the claimed amino acid sequence of SEQ ID NO: 29. The reference SEQ ID NO: 161 is 100% identical to the claimed amino add sequence of SEQ ID NO: 31 as per claims 1, 12 and 16.
	Kufer and Ebert do not teach monomer Fc polypeptide as per claim 1. 
	However, Sun teaches monomeric Fc polypeptides prepared by introducing substitutions of one or more hydrophobic amino acid in the CH3 region with a polar amino acid.  See entire document, e.g., Abstract.  Sun teaches that the wild type Fc is homodimeric in nature via high-affinity interactions in the wild type CH3 domain, see e.g.., [0018].  But Sun teaches that even in the monomeric form, the Fc still retains the ability to bind FcRn, so that even constructs that comprise only one Fc domain have extended half-life relative to constructs that do not comprise an Fc domain, see e.g., [0028], [0033].  In addition to the increased half-life relative to a construct lacking an Fc domain, Sun also teaches that monomeric 
Sun teaches that formation of heterodimers of two Fc can be discouraged by substitutions at one or more of positions in the CH3 domain, see e.g., [0024], [0025], claims on pages 24 and 25.  Substitutions in human IgG CH3 at positions D356, K392, D399, and K409 with another residue that results in an unfavorable charge help to avoid formation of the homodimer (aka monomer), while substitutions at Y349, L351, L368, L398, F405, and Y407 with a small polar residue such as threonine (T/Thr) improve the stability of the polypeptide in monomeric form as per claims 2 and 16.  Id.  Sun teaches exemplary substitution combinations in human IgG1-CH3 that favor monomer formation are K392D, K409D, Y349T or K392D, K409D, F405T as per claims 2 and 16, see e.g., [0026], [0062].   
In view of the combined teachings of Kufer, Ebert and Sun, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to have made a bispecific single chain antibody-Fc (scFv-scFv-Fc) monomer by fusing a scFv (VH-L-VL or VL-L-VH) that binds to CD3 and linked to a second scFv (VH-L-VL or VL-L-VH) that binds to HER2 on cancer cell of Kufer wherein the CD3 binding VH comprising the claimed SEQ ID NO: 7 or 29 and the CD3 binding VL comprising the claimed SEQ ID NO: 8 or 31, and the HER2 binding VH comprises the amino  acid sequence of SEQ ID NO: 5 and the HER2 binding VL comprises the amino acid sequence of SEQ ID NO: 6 as taught by Ebert, and wherein the scFv2 is fused to a monomer Fc that included a K392D, K409D, Y349T substitution combination as taught by Sun to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting CD3+ T cells to HER2 expressing cancer cells. 
One of ordinary skilled in the art would have been motivated to attach a monomer Fc polypeptide comprising one or more substitution such as K392D, K409D and/or Y349T as taught by Sun to any of the single chain scFv bispecific antibody comprising VH and VL or VL and VH of Kufer and Ebert because Sun teaches bispecific constructs comprising a monomeric Fc would have been expected Kannan teaches that Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tumor tissues and to extend the in vivo half-life of the scFv antibody, see par. [0033]. 
One of ordinary skill in the art at the time the invention was made would have been motivated to make cross-reactive bispecific single chain Fc antibody molecules comprising binding domains that bind human and cynomolgus CD3ε on immune effector cells and HER2 antigen on tumor cells because Ebert teaches the advantage of using such antibody constructs for therapeutics in humans in preclinical testing, See p. 9-10. 
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Tele flex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 12 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8, 32-33, 39 and 64 of copending Application No. 16/032,342.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are differ in scope.   Instant claims anticipate the claims of copending application.  
Copending claim 1 recites a bispecific-Fc polypeptide (Bi-Fc) comprising:
(a) a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fe; wherein Fc is a human IgG Fe polypeptide chain; wherein two of V1, V2, V3, and V4 are immunoglobulin heavy chain variable (VH) regions and the other two are immunoglobulin light chain variable (VL) regions; wherein L1, L2, L3, and L4 are linkers; and wherein L2 and/or L4 can be present or absent; or

wherein the Fc polypeptide chain of (a) or (b) comprises an alteration, wherein the alteration is a substitution of tyrosine (Y) to threonine (T) at position 349 (Y349T), and wherein the alteration has a position number assigned according to the EU numbering system;
wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell by an immune effector cell, and wherein the Bi-Fc is a monomer (genus) whereas instant claim 1 limits the  heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds CD3 epsilon on a T cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid of a single amino acid  relative to SEQ ID NO: 7 or 29, and one VL region binds CD3 epsilon on a T cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid of a single amino acid relative to SEQ ID NO:.8 or 31, and a VH and a VL region which bind cancer cell antigen on the cancer cell (species)
Copending claim 2 recites the Bi-Fc of claim 1, wherein Fc polypeptide chain of (a) or (b) comprises one or more of the following alterations: N297G, K392D, K392E, N392D, N392E, R409D, R409E, K409D, K409E, D399K, D399R, E357R, E357K, D356R, D356K, Y349T, L351T, L3868T, L398T, F405T, Y407T, and Y407T, or Y407R, wherein each of these position numbers is assigned according to the EU numbering scheme, see instant claim 2. 
Copending claim 8 recites the Bi-Fc of claim 1, wherein the Bi-Fc binds a protein on the immune effector cell that is part of the human and/or cynomolgus monkey T cell receptor (TCR)-CD3 complex.

Copending claim 64 recites a composition comprising the Bi-Fc of claim 1 and a physiologically acceptable excipient, see instant claim 28.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Claims 12, 32, 34, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/              Primary Examiner, Art Unit 1644